Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “Instructions embedded in a non-transitory computer readable medium,” and as such is considered a program per se regardless of the manner in which the program is stored. Applicant may overcome by claiming a non-transitory medium comprising program instructions, or similar. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invedntion may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Marr: 20170113136 further in view of Nuzzi: 20120197764 (both of record).
Regarding claim 1, 19, 20
Marr teaches:
A system, method and coded instructions for providing synchronized input feedback (Marr: Abstract); comprising:
a processor (Marr: ¶ 55-58; Fig 1: processors in computer system in concert with processors in end user devices); memory (Marr: ¶ 55-58; Fig 1: storage in computer system in concert with processors in end user devices); non-transitory instructions in the memory that when executed cause the processor to enact the method  (Marr: ¶ 55-58) comprising:
a) receiving an input event (Marr: ¶ 79-81, 91-98: system encodes input user utterance audio as well as user sound effects); 
b) encoding the input event in an output stream wherein the encoding of the input event is synchronized to a specific event (Marr: ¶ 79-81, 91-98, 104, 105: an encoder receives inputs related to content to be added or otherwise incorporated within media playback);
c) reproducing the output stream through an output device, comprising the encoded input event in the reproduced output stream (Marr: ¶ 79-81, 91-98, 104, 105: inputs to the stream on the part of other users are imperceptible; i.e. utterances from other users and sound effects ).
Marr suggests reproduction of events imperceptible to the user in as much as the utterances and sound effects of other users are distant or remote from the user and would remain imperceptible absent the teachings of Marr. Marr does not explicitly teach delivery of particular encoded events input into the stream as game, log, etc. metadata in a manner imperceptible to the user when reproduced 7through the output device.
In a related field of endeavor Nuzzi teaches a system and method for determining information related to selectable items in a digital media event comprising the encoding of metadata comprising reproducing an output stream to a user, the output stream comprising coding metadata related to the output stream and delivered imperceptibly to an electronic device of a user consuming the output stream; such as by selective coding of video and/or audio portions of the output stream and/or using an infrared code and/or an ultrasonic tone (Nuzzi: ¶ 22-25) wherein the code, tone, etc. operates to synchronize the electronic device with the media presented in the output stream. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the Marr system to include the imperceptible watermark data taught or suggested by Nuzzi. The average skilled practitioner would have been motivated to do so for the purpose of embedding hidden information in a media stream by which to synchronize, deliver, or otherwise present auxiliary content to a user consuming the stream.

Regarding claim 2 
Marr in view of Nuzzi teaches or suggests:
The method of claim 1 wherein the output stream includes an audio stream and the input event is encoded as a tone in the audio stream. (Nuzzi: ¶ 22-25: metadata delivered as an ultrasonic tone)

Regarding claim 3 
Marr in view of Nuzzi teaches or suggests:
The method of claim 2 wherein the input event is encoded as an infrasonic tone. (Nuzzi: ¶ 22-25: metadata delivered as an infrared (~300GHz) and therefore also infra-sonic.)

Regarding claim 4 
Marr in view of Nuzzi teaches or suggests:
The method of claim 2 wherein the input event is encoded as an ultrasonic tone. (Nuzzi: ¶ 22-25: metadata delivered as an ultrasonic tone)

Regarding claim 5
Marr in view of Nuzzi teaches or suggests:
The method of claim 1 wherein the output stream includes a video stream (Marr: ¶ 79-81, 91-98: output stream comprises video); (Nuzzi: ¶ 22-25: output stream comprises video).

Regarding claim 6 
Marr in view of Nuzzi teaches or suggests:
The method of claim 5 wherein the input event is encoded as a watermark over the video stream (Marr: ¶ 79-81, 91-98: output stream comprises input events encoded as metadata within and/or accompanying a video stream); (Nuzzi: ¶ 22-25: output stream comprises metadata encoded over a video stream). The claim is considered obvious over Marr as modified by Nuzzi as addressed in the base claim as it would have been obvious to apply the further teachings of Marr and Nuzzi to the modified device of Marr and Nuzzi.

Regarding claim 7 
Marr in view of Nuzzi teaches or suggests:
The method of claim 5 wherein the input event is encoded as metadata in the video stream (Marr: ¶ 79-81, 91-98: output stream comprises input events encoded as metadata within and/or accompanying a video stream); (Nuzzi: ¶ 22-25: output stream comprises metadata encoded over a video stream). The claim is considered obvious over Marr as modified by Nuzzi as addressed in the base claim as it would have been obvious to apply the further teachings of Marr and Nuzzi to the modified device of Marr and Nuzzi.

Regarding claim 8 
Marr in view of Nuzzi teaches or suggests:
The method of claim 7 wherein the metadata is supplemental enhancement information for each video frame (Marr: ¶ 68-81, 91-98: output stream comprises input events encoded as metadata said metadata designed to supplement and/or enhance a primary media stream comprising a video stream delivered to a user); (Nuzzi: ¶ 22-25: output stream comprises metadata encoded over a video stream). The claim is considered obvious over Marr as modified by Nuzzi as addressed in the base claim as it would have been obvious to apply the further teachings of Marr and Nuzzi to the modified device of Marr and Nuzzi.

Regarding claim 9 
Marr in view of Nuzzi teaches or suggests:
The method of claim 1 wherein the output stream comprises a series of events and the encoding of the input event is synchronized with the series of output events (Marr: ¶ 25, 31 68-81, 91-98, etc.: output stream comprises input events encoded as metadata said metadata synchronized to a media content). The claim is considered obvious over Marr as modified by Nuzzi as addressed in the base claim as it would have been obvious to apply the further teachings of Marr to the modified device of Marr and Nuzzi.

Regarding claim 10 
Marr in view of Nuzzi teaches or suggests:
The method of claim 1 wherein the encoding of the input event is synchronized to an event occurring within a videogame (Marr: Abstract; ¶ 25, 31 68-81, 91-98, 100-105, 171-176, etc.: output stream comprises input events encoded as metadata said metadata synchronized to a media content such as a videogame and/or events occurring therein). The claim is considered obvious over Marr as modified by Nuzzi as addressed in the base claim as it would have been obvious to apply the further teachings of Marr to the modified device of Marr and Nuzzi.

Regarding claim 11 
Marr in view of Nuzzi teaches or suggests:
The method of claim 1 wherein the encoding of the input event is synchronized to an event occurring on a remote device over a network (Marr: Abstract; ¶ 25, 31 68-81, 91-98, 100-105, 171-176, etc.: output stream comprises input events encoded as metadata said metadata synchronized to a media content such as operations of additional users with respect to a videogame and/or events occurring therein). The claim is considered obvious over Marr as modified by Nuzzi as addressed in the base claim as it would have been obvious to apply the further teachings of Marr to the modified device of Marr and Nuzzi.

Regarding claim 12 
Marr in view of Nuzzi teaches or suggests:
The method of claim 1 wherein the input event is a key press (Marr: Abstract; ¶ 25, 68-81, 124-127, etc.: output stream comprises input events encoded as metadata said metadata synchronized to a media content such as operations of additional users with respect to a videogame and/or events occurring therein such as operations of a player input or operation of a controller or peripheral device of a particular user, i.e. player input of a button of a controller or peripheral device). The claim is considered obvious over Marr as modified by Nuzzi as addressed in the base claim as it would have been obvious to apply the further teachings of Marr to the modified device of Marr and Nuzzi.

Regarding claim 13, 14 
Marr in view of Nuzzi teaches or suggests:
The method of claim 1 wherein the input event is a joystick control input. Examiner takes official notice that joystick and/or steering wheel controllers and inputs thereto were well known in the art before the effective filing date of the instant invention and would have comprised obvious peripheral devices to include in the Marr and Nuzzi system and method in full expectation of predictable results. 

Regarding claim 15
Marr in view of Nuzzi teaches or suggests:
The method of claim 1 wherein the output stream with the encoded input is filtered to separate the encoded input event from the output stream (Marr: ¶ 68-81, 91-98: system filters input stream metadata into parsed content synchronous output stream and metadata corresponding at least to game events of other users encoded into metadata).

Regarding claim 18
Marr in view of Nuzzi teaches or suggests:
The method of claim 1 wherein the input event is configured to cause the specific event  (Marr: ¶ 68-81, 91-98: system filters input stream metadata into parsed content synchronous output stream and comprising at least to game events of other users encoded into metadata and operable to represent or otherwise cause an other user game event to be presented, output, etc. to a particular user).


Claims 16, 17, 21 rejected under 35 U.S.C. 103 as being unpatentable over Marr: 20170113136 further in view of Nuzzi: 20120197764 as applied to claims 1-15, 18-20 supra and further in view of Pomeroy: 20160227228 (of record).

Regarding claim 16
Marr in view of Nuzzi teaches or suggests:
The method of claim 15 wherein the output stream and the encoded input event is provided to a processor of a user device (Marr: ¶ 55-58; Fig 1); (Nuzzi: ¶ 79, 83-86; Fig 11).
Marr and Nuzzi do not explicitly teach the output stream and the encoded metadata 2provided to a Neural Network.
In a related field of endeavor Pom teaches a system and method for delivering a processed video signal to a user (Pomeroy: Abstract) comprising receipt of an output stream and encoded input events and provision of the stream to a neural network (Pomeroy: ¶ 46-50, 53: a metadata processor receives audio, video and other coding feedback data, and thereby classifies events within the data such as by employ of learning algorithms such as a neural network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the Marr in view of Nuzzi system and method by including machine learning, such as by the Pom taught neural network to detect objects in audio, video, etc. stream data. The average skilled practitioner would have been motivated to do so for the purpose of classifying particular events to provide to additional users and or to decode particular events for inclusion or particular display in a user output and would have expected only predictable results therefrom. 

Regarding claim 17
Marr in view of Nuzzi in view of Pomeroy teaches or suggests:
The method of claim 16 wherein the Neural Network is trained to associate the encoded input event with the specific event (Pomeroy: ¶ 46-50, 53: a metadata processor receives audio, video and other coding feedback data, and thereby classifies events within the data such as by employ of learning algorithms such as a neural network and thereby associated the encoded input with particular triggering events therein). The claim is considered obvious over Marr as modified by Nuzzi and Pomeroy as addressed in the base claim as it would have been obvious to apply the further teachings of Marr and Nuzzi to the modified device of Marr and Nuzzi.

Regarding claim 21
Marr teaches:
A system, method and coded instructions for providing synchronized input feedback comprising; a) receiving an output stream comprising an encoded input event  (Marr: ¶ 79-81, 91-98: system encodes input user utterance audio as well as user sound effects); b) filtering the output stream to recover the encoded input event wherein the encoded input event is synchronized to a specific event (Marr: ¶ 68-81, 91-98: system filters input stream metadata into parsed content synchronous output stream and metadata corresponding at least to game events of other users encoded into metadata); c) associating the encoded input event with the specific event (Marr: Abstract; ¶ 25, 31 68-81, 91-98, 100-105, 171-176, etc.: output stream comprises input events encoded as metadata said metadata synchronized to a media content such as operations of additional users with respect to a videogame and/or events occurring therein).

Marr does not explicitly teach delivery of particular encoded events input into the stream as game, log, etc. metadata wherein the encoded input event is undetectable to the user and  training a neural network to associate the encoded input event with the specific event.

In a related field of endeavor Nuzzi teaches a system and method for determining information related to selectable items in a digital media event comprising the encoding of metadata comprising reproducing an output stream to a user, the output stream comprising coding metadata related to the output stream and delivered imperceptibly to an electronic device of a user consuming the output stream; such as by selective coding of video and/or audio portions of the output stream and/or using an infrared code and/or an ultrasonic tone (Nuzzi: ¶ 22-25) wherein the code, tone, etc. operates to synchronize the electronic device with the media presented in the output stream. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the Marr system to include the imperceptible watermark data taught or suggested by Nuzzi. The average skilled practitioner would have been motivated to do so for the purpose of embedding hidden information in a media stream by which to synchronize, deliver, or otherwise present auxiliary content to a user consuming the stream.

Marr and Nuzzi do not explicitly teach training a neural network to associate the encoded input event with the specific event.

In a related field of endeavor Pom teaches a system and method for delivering a processed video signal to a user (Pomeroy: Abstract) comprising receipt of an output stream and encoded input events and provision of the stream to a neural network (Pomeroy: ¶ 46-50, 53: a metadata processor receives audio, video and other coding feedback data, and thereby classifies events within the data such as by employ of learning algorithms such as a neural network) thereby associating the encoded input event with the specific event (Pomeroy: ¶ 46-50, 53: a metadata processor receives audio, video and other coding feedback data, and thereby classifies events within the data such as by employ of learning algorithms such as a neural network and thereby associated the encoded input with particular triggering events therein).. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the Marr in view of Nuzzi system and method by including machine learning, such as by the Pom taught neural network to detect objects in audio, video, etc. stream data. The average skilled practitioner would have been motivated to do so for the purpose of classifying particular events to provide to additional users and or to decode particular events for inclusion or particular display in a user output and would have expected only predictable results therefrom. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20210050025 neural network well known to detect inaudible metadata, classify same
20180342256 neural network generates metadata parameters of input audio
9648282 embedding and delivery of inaudible metadata, watermarks, etc.
20200311239 ultrasonic tones enable synchrony of user devices for game play



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654